IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31285
                        Conference Calendar



MARY ANN BIDDLE LOVELL,
on behalf of Edmond White, Jr.,

                                         Plaintiff-Appellant,

versus

CLAIBORNE MANOR NURSING HOME INC.;
BILL COPELAND,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-275
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This appeal stems from a long string of frivolous lawsuits

filed by Mary Ann Biddle Lovell in connection with the events

surrounding the succession of Mrs. Meaker Glover White.   In the

instant appeal, Lovell challenges the district court’s award of a

$2,500 sanction pursuant to Fed. R. Civ. P. 11.   She argues that

(1) there existed no legal process under which sanctions could

have been ordered; (2) the defendants lacked standing to request



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-31285
                                  -2-

sanctions; and (3) the defendants failed to prove the assessment

and fees which supported the award of sanctions.

     This court ordinarily reviews the imposition of sanctions

for an abuse of discretion.     See Riley v. City of Jackson, Miss.,

99 F.3d 757, 759 (5th Cir. 1996).    However, because Lovell failed

to raise any of her current arguments in her objections to the

magistrate judge’s report and recommendation, review of the

sanction order is for plain error only.      See Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en

banc).   To prevail on plain-error review, an appellant must show

that (1) an error occurred, (2) the error was clear or obvious,

(3) the error affected substantial rights, and (4) not correcting

the error would seriously affect the fairness, integrity, or

public reputation of judicial proceedings.      Highlands Ins. Co. v.

National Union Fire Ins. Co. of Pittsburgh, 27 F.3d 1027, 1031-32

(5th Cir. 1994).

     Lovell has not shown plain error in connection with the

sanction order.    See id.   Accordingly, the judgment of the

district court is AFFIRMED.    After having warned Lovell that many

of her appeals were frivolous, this court sanctioned Lovell $105

for pursuing a frivolous appeal.     See Lovell v. Claiborne Manor

Nursing Home, No. 00-30735 (5th Cir. Dec. 13, 2000)(unpublished).

Upon dismissing another of Lovell’s appeals, this court ordered

Lovell to pay a $250 sanction.     See Lovell v. Greer, No. 00-30878

(5th Cir. Feb. 14, 2001)(unpublished).      We DIRECT the clerk of

this court and the clerks of all federal district courts within

this Circuit to refuse to file any pro se civil complaint or
                          No. 00-31285
                               -3-

appeal by Lovell unless Lovell submits proof of satisfaction of

the sanction imposed in both Lovell, No. 00-30735, and in Lovell,

No. 00-30878.

     AFFIRMED.